 8:20-cv-00343-RGK-PRSE Doc # 21 Filed: 02/23/21 Page 1 of 2 - Page ID # 121




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TERRON BROWN,

                   Petitioner,                              8:20CV343

      vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA, and TODD
WASMER, Warden;

                   Respondents.


       This matter is before the court on the Notice of Appeal (filing 19) filed by
Petitioner Terron Brown on February 19, 2021. Also before the court is a
memorandum from the Clerk of the Court requesting a ruling as to Petitioner=s
authorization to proceed in forma pauperis on appeal. (Filing 20.)

       Petitioner has failed to include the $505.00 appellate filing and docket fees.
Petitioner has not previously been granted leave to proceed in forma pauperis in
the district court in connection with his § 2254 petition. Thus, Fed. R. App. P.
24(a)(3), which continues in forma pauperis status on appeal without further
authorization, does not apply. Within 30 days, Petitioner must either submit the
$505.00 filing and docket fees to the clerk=s office or submit a request to proceed
in forma pauperis. Petitioner=s appeal cannot be processed until either the appellate
filing fee is paid or the question of Plaintiff=s authorization to proceed on appeal in
forma pauperis is resolved.

      IT IS THEREFORE ORDERED that:

     1.     Petitioner is directed to submit the $505.00 fee to the clerk=s office or
submit a request to proceed in forma pauperis within 30 days.
 8:20-cv-00343-RGK-PRSE Doc # 21 Filed: 02/23/21 Page 2 of 2 - Page ID # 122




    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (AApplication to Proceed Without Prepayment of Fees and Affidavit@).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 25, 2021: Check for MIFP
or payment.

      Dated this 23rd day of February, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
